                              1   WEIL, GOTSHAL & MANGES LLP
                                  Stephen Karotkin (pro hac vice)
                              2   (stephen.karotkin@weil.com)
                              3   Ray C. Schrock, P.C. (pro hac vice)
                                  (ray.schrock@weil.com)
                              4   Jessica Liou (pro hac vice)
                                  (jessica.liou@weil.com)
                              5   Matthew Goren (pro hac vice)
                                  (matthew.goren@weil.com)
                              6   767 Fifth Avenue
                                  New York, NY 10153-0119
                              7   Tel: 212 310 8000
                                  Fax: 212 310 8007
                              8
                                  KELLER & BENVENUTTI LLP
                              9   Tobias S. Keller (#151445)
                                  (tkeller@kellerbenvenutti.com)
                             10   Jane Kim (#298192)
                                  (jkim@kellerbenvenutti.com)
                             11   650 California Street, Suite 1900
                                  San Francisco, CA 94108
                             12   Tel: 415 496 6723
                                  Fax: 650 636 9251
                             13
                                  Attorneys for Debtors and Debtors in Possession
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14
                                                                 UNITED STATES BANKRUPTCY COURT
      767 Fifth Avenue




                             15
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                             16
                                                                        SAN FRANCISCO DIVISION
                             17

                             18                                                        Bankruptcy Case No. 19-30088 (DM)
                                      In re:                                           Chapter 11
                             19                                                        (Lead Case)
                                      PG&E CORPORATION,                                (Jointly Administered)
                             20
                                               - and -                                 CORRECTED MOTION OF DEBTORS
                             21                                                        PURSUANT TO 11 U.S.C. § 1121(d) TO
                                      PACIFIC GAS AND ELECTRIC                         EXTEND EXCLUSIVE PERIODS1
                             22       COMPANY,
                                                                                       (“EXCLUSIVITY MOTION”)
                             23                                      Debtors.
                                                                                       Date: May 22, 2019
                             24        Affects PG&E Corporation                       Time: 9:30 a.m. (Pacific Time)
                                       Affects Pacific Gas and Electric Company       Place: United States Bankruptcy Court
                             25        Affects both Debtors                                  Courtroom 17, 16th Floor
                                                                                              San Francisco, CA 94102
                             26       * All papers shall be filed in the Lead Case,    Objection Deadline:
                                      No. 19-30088 (DM).                                      May 15, 2019, 4:00 p.m. (Pacific Time)
                             27

                             28
                                  1
                                      An otherwise identical version of this Motion was filed inadvertently without signature [Dkt. 1795].


                              Case: 19-30088             Doc# 1797   Filed: 05/01/19   Entered: 05/01/19 18:23:37       Page 1 of
                                                                                 17
                              1          PG&E Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the “Utility”),
                              2   as debtors and debtors in possession (collectively, “PG&E” or the “Debtors”) in the above-captioned
                              3   chapter 11 cases (the “Chapter 11 Cases”), hereby submit this Motion (the “Motion”), pursuant to
                              4   section 1121(d) of title 11 of the United States Code (the “Bankruptcy Code”), for an extension of
                              5   the Exclusive Filing Period (as defined below) to and including November 29, 2019, and the Exclusive
                              6   Solicitation Period (as defined below) to and including January 28, 2020, without prejudice to the
                              7   Debtors’ right to seek additional extensions of such periods.
                              8          In support of this Motion, the Debtors submit the Declaration of John Boken In Support of
                              9   Motion of Debtors Pursuant to 11 U.S.C. § 1121(d) to Extend Exclusive Periods (the “Boken
                             10   Declaration”) filed contemporaneously herewith. A proposed form of order granting the relief
                             11   requested herein is annexed hereto as Exhibit A (the “Order”).
                             12

                             13
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14
      767 Fifth Avenue




                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28



                              Case: 19-30088      Doc# 1797      Filed: 05/01/19     Entered: 05/01/19 18:23:37     Page 2 of
                                                                             17
                              1                                                      TABLE OF CONTENTS

                              2   I.     JURISDICTION ........................................................................................................................1
                              3   II.    BACKGROUND .......................................................................................................................1
                              4   III.   RELIEF REQUESTED ..............................................................................................................1
                              5   IV.    BASIS FOR RELIEF REQUESTED ........................................................................................3
                              6          A.         (i) The Debtors’ Chapter 11 Cases Are Large and Complex, (ii) There Has Not Been
                                                    Sufficient Time to Permit the Debtors to Initiate and Resolve Major Issues Critical to
                              7                     the Chapter 11 Process, (iii) There Has Not Been Sufficient Time to Permit the
                                                    Debtors to Negotiate and Prosecute a Chapter 11 Plan, and (iv) Considerable Good
                              8                     Faith Progress Has Been Made to Achieve the Objectives of Chapter 11.....................6
                              9          B.         The Debtors Are Not Seeking to Use Exclusivity to
                                                    Pressure Creditors to Submit to the Debtors’ Demands ................................................9
                             10
                                         C.         Important Contingencies Must Be Resolved by the Debtors .......................................10
                             11
                                         D.         The Debtors Are Making Required Postpetition Administrative Expense Payments
                             12                     As They Come Due and Have the Ability to Continue to Do So ................................11
                             13   V.     CONCLUSION ........................................................................................................................11
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14   VI.    NOTICE ...................................................................................................................................11
      767 Fifth Avenue




                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28



                              Case: 19-30088          Doc# 1797             Filed: 05/01/19              Entered: 05/01/19 18:23:37                       Page 3 of
                                                                                        17
                                                                                      TABLE OF AUTHORITIES
                              1
                                                                                                                                                                             Page(s)
                              2

                              3   Cases

                              4   In re Adelphia Commc’ns Corp.,
                                      352 B.R. 578 (Bankr. S.D.N.Y. 2006) ...........................................................................9, 10, 15, 16
                              5
                                  In re Borders Grp., Inc.,
                              6       460 B.R. 818 (Bankr. S.D.N.Y. 2011) .......................................................................................9, 15
                              7   In re Catholic Bishop of N. Alaska,
                                      No. F08-00110-DMD, 2009 WL 8412171 (Bankr. D. Alaska Sept. 11, 2009) .............................10
                              8

                              9   In re Dow Corning Corp.,
                                      208 B.R. 661 (Bankr. E.D. Mich. 1997) ..........................................................................................9
                             10
                                  In re Express One Int’l, Inc.,
                             11      194 B.R. 98 (Bankr. E.D. Tex. 1996) ........................................................................................9, 10
                             12   In re Henry Mayo Newhall Mem’l Hosp.,
                                      282 B.R. 444 (B.A.P. 9th Cir. 2002)..........................................................................................9, 15
                             13
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14   In re McLean Indus., Inc.,
                                      87 B.R. 830, 834 (Bankr. S.D.N.Y. 1987) .....................................................................................10
      767 Fifth Avenue




                             15
                                  In re New Meatco Provisions, LLC,
                             16       No. 2:13-BK-22155-PC, 2014 WL 917335 (Bankr. C.D. Cal. Mar. 10, 2014) .............................10

                             17   In re Texaco Inc.,
                                      76 B.R. 322 (Bankr. S.D.N.Y. 1987) .......................................................................................11, 16
                             18
                                  In re United Press Int’l, Inc.,
                             19
                                      60 B.R. 265 (Bankr. D.C. 1986) ....................................................................................................10
                             20
                                  Statutes
                             21
                                  11 U.S.C. § 341 ....................................................................................................................................13
                             22
                                  11 U.S.C. § 362 ....................................................................................................................................13
                             23
                                  11 U.S.C. § 1107 ....................................................................................................................................6
                             24
                                  11 U.S.C. § 1108 ....................................................................................................................................6
                             25
                                  11 U.S.C. § 1121 ..................................................................................................................6, 7, 8, 9, 15
                             26

                             27   28 U.S.C. § 157 ......................................................................................................................................6

                             28   28 U.S.C. § 1334 ....................................................................................................................................6



                              Case: 19-30088              Doc# 1797             Filed: 05/01/19              Entered: 05/01/19 18:23:37                       Page 4 of
                                                                                            17
                                  28 U.S.C. § 1408 ....................................................................................................................................6
                              1
                                  28 U.S.C. § 1409 ....................................................................................................................................6
                              2

                              3   Other Authorities

                              4   B.L.R. 5011-1(a) ....................................................................................................................................6

                              5   Fed. R. Bankr. P. 1015 ...........................................................................................................................6

                              6   Fed. R. Bankr. P. 2002 .........................................................................................................................17
                              7   Fed. R. Bankr. P. 9006 ...........................................................................................................................7
                              8   Order Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges,
                                     General Order 24 (N.D. Cal.)...........................................................................................................6
                              9

                             10

                             11

                             12

                             13
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14
      767 Fifth Avenue




                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28



                              Case: 19-30088              Doc# 1797             Filed: 05/01/19             Entered: 05/01/19 18:23:37                       Page 5 of
                                                                                            17
                              1                        MEMORANDUM OF POINTS AND AUTHORITIES

                              2   I.     JURISDICTION

                              3          The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334, the

                              4   Order Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General Order 24 (N.D.

                              5   Cal.), and Rule 5011-1(a) of the Bankruptcy Local Rules for the United States District Court for the

                              6   Northern District of California (the “Bankruptcy Local Rules”). This is a core proceeding pursuant

                              7   to 28 U.S.C. § 157(b). Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                              8   II.    BACKGROUND

                              9          On January 29, 2019 (the “Petition Date”), the Debtors commenced with the Court voluntary

                             10   cases under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their businesses and

                             11   manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

                             12   Bankruptcy Code. No trustee or examiner has been appointed in either of the Chapter 11 Cases. The

                             13   Debtors’ Chapter 11 Cases are being jointly administered for procedural purposes only pursuant to
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14   Bankruptcy Rule 1015(b).
      767 Fifth Avenue




                             15          On February 12, 2019, the United States Trustee (the “U.S. Trustee”) appointed an Official

                             16   Committee of Unsecured Creditors (the “Creditors Committee”). On February 15, 2019, the U.S.

                             17   Trustee appointed an Official Committee of Tort Claimants (the “Tort Claimants Committee” and,

                             18   together with the Creditors Committee, the “Committees”).

                             19          Additional information regarding the circumstances leading to the commencement of the

                             20   Chapter 11 Cases and information regarding the Debtors’ businesses and capital structure is set forth

                             21   in the Amended Declaration of Jason P. Wells in Support of the First Day Motions and Related Relief

                             22   [Docket No. 263] (the “Wells Declaration”).

                             23   III.   RELIEF REQUESTED

                             24          Section 1121(b) of the Bankruptcy Code provides for an initial period of 120 days after the

                             25   commencement of a chapter 11 case during which a debtor has the exclusive right to file a chapter 11

                             26   plan (the “Exclusive Filing Period”). Section 1121(c)(3) of the Bankruptcy Code provides that if a

                             27   debtor files a plan within the 120-day Exclusive Filing Period, it has an exclusive period of 180 days

                             28   after the commencement of the chapter 11 case to obtain acceptances of its plan



                              Case: 19-30088      Doc# 1797      Filed: 05/01/19    Entered: 05/01/19 18:23:37        Page 6 of
                                                                             17
                              1   (the “Exclusive Solicitation Period”). The Debtors’ initial Exclusive Filing Period and Exclusive

                              2   Solicitation Period are currently set to expire on May 29, 2019 and July 29, 2019 1, respectively

                              3   (together, the “Exclusive Periods”).

                              4           The Debtors request, pursuant to section 1121(d) of the Bankruptcy Code, an extension of the

                              5   Exclusive Filing Period to and including November 29, 2019, and the Exclusive Solicitation Period to

                              6   and including January 28, 2020, without prejudice to the Debtors’ right to seek additional extensions

                              7   of such periods.

                              8           An extension of the Exclusive Periods in these large Chapter 11 Cases as requested is

                              9   appropriate, is in the best interest of the Debtors’ economic stakeholders, and is consistent with the

                             10   intent and purpose of chapter 11 of the Bankruptcy Code. Ample cause exists to grant the Debtors the

                             11   extensions of the Exclusive Periods as, inter alia, (i) the Debtors’ cases are large and complex – the

                             12   Utility is one of the largest electricity and natural gas utilities in the United States, with approximately

                             13   16 million customers, some 24,000 employees, approximately $51.7 billion in prepetition liabilities
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14   on a book value basis, and potentially thousands of claims arising out of or relating to the tragic and
      767 Fifth Avenue




                             15   catastrophic wildfires that occurred in Northern California in 2017 and 2018 – by many accounts, these

                             16   Chapter 11 Cases represent one of the largest chapter 11 filings in U.S. history; (ii) considerable good

                             17   faith progress has been made in the administration of the Chapter 11 Cases – including, stabilizing the

                             18   Debtors’ businesses and operations and establishing constructive working relationships with the

                             19   Committees and the Debtors’ other key economic stakeholders; (iii) the Committees are still getting

                             20   up to speed on the Debtors’ operations and affairs and are still in the process of retaining their

                             21   professionals to assist them in these Chapter 11 Cases; (iv) the Governor and his Task Force are still

                             22   in the process of reviewing and analyzing various legislative alternatives that likely will be critical to

                             23   the Debtors’ successful emergence from Chapter 11; and (v) although the Debtors are hopeful that a

                             24   consensual resolution of their wildfire liability can be achieved, in view of the early stage of these

                             25   cases, that process has not been able to substantively progress, and if such a consensual resolution

                             26
                                  1
                                   The 180th date following the Petition Date is July 28, 2019; however, as that date is a Sunday,
                             27   pursuant to Rule 9006(a)(1)(C) of the Federal Rules of Bankruptcy Procedure, the initial Exclusive
                                  Solicitation Period is set to expire on the next business day, which is July 29, 2019.
                             28



                              Case: 19-30088         Doc# 1797     Filed: 05/01/19     Entered: 05/01/19 18:23:37          Page 7 of
                                                                               17
                              1   cannot be achieved, formal proceedings in this Court will be required to be initiated to quantify that

                              2   liability before any meaningful plan negotiations can even take place.

                              3          Simply stated, in view of the incontrovertible scope and complexity of these Chapter 11 Cases,

                              4   the issues that have to be addressed, the legislative and regulatory issues involved, and the number of

                              5   interested parties, the time is far from even ripe to consider filing a chapter 11 plan. Under these

                              6   circumstances, the requested extensions of the Exclusive Periods clearly are warranted.

                              7          The relief requested will allow the Debtors to continue to focus on preserving and enhancing

                              8   going concern value and implementing a financial and operational restructuring that will result in a

                              9   competitive and sustainable cost and capital structure and achieve the other objectives of these Chapter

                             10   11 Cases stated in the Wells Declaration – including, establishing a process to comprehensively

                             11   address and resolve the Debtors’ wildfire liabilities in a fair and expeditious manner. The requested

                             12   extensions of the Exclusive Periods at this early stage of these Chapter 11 Cases simply recognize the

                             13   reality of these cases and the time needed to propose a confirmable plan. The relief requested will
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14   afford the Debtors the full and fair opportunity contemplated by Congress for the Debtors to develop,
      767 Fifth Avenue




                             15   negotiate, and propose a viable, fair, and comprehensive plan of reorganization and also solicit

                             16   acceptances of that plan in a manner that will maximize value for all of their economic stakeholders.

                             17   IV.    BASIS FOR RELIEF REQUESTED

                             18          Pursuant to section 1121(d) of the Bankruptcy Code, the Court may extend the Exclusive

                             19   Periods for cause. See 11 U.S.C. § 1121(d) (“on request of a party in interest made within the

                             20   respective periods specified in subsections (b) and (c) of this section and after notice and a hearing,

                             21   the court may for cause reduce or increase the 120-day period or the 180-day period referred to in this

                             22   section”). However, the 120-day period “may not be extended beyond a date that is 18 months after

                             23   the [commencement] date” and the 180-day period “may not be extended beyond a date that is 20

                             24   months after the [commencement] date.” Id. § 1121(d)(2).

                             25          The Exclusive Periods established by Congress were incorporated in the Bankruptcy Code to

                             26   afford a debtor a full and fair opportunity to propose a chapter 11 plan and enable solicitation of

                             27   acceptances of the plan without the deterioration and disruption of a debtor’s business that might be

                             28   caused by the filing of multiple competing plans. Indeed, the primary objective of a chapter 11 case



                              Case: 19-30088      Doc# 1797       Filed: 05/01/19    Entered: 05/01/19 18:23:37        Page 8 of
                                                                              17
                              1   is the formulation, confirmation, and consummation of a consensual chapter 11 plan. To terminate

                              2   the Exclusive Periods in these Chapter 11 Cases before meaningful and substantive plan negotiations

                              3   could even have a chance to begin would be to defeat the very purpose of section 1121 of the

                              4   Bankruptcy Code, i.e., affording a debtor the full and fair opportunity to formulate and prosecute its

                              5   proposed chapter 11 plan. The initial 120- and 180-day Exclusive Periods provided in the Bankruptcy

                              6   Code simply provide an unrealistic time frame for chapter 11 cases of the size and complexity of these

                              7   Chapter 11 Cases.

                              8          As stated, section 1121(d) of the Bankruptcy Code empowers a Bankruptcy Court to extend

                              9   the Exclusive Periods “for cause.” The Bankruptcy Code neither defines the term “cause” for purposes

                             10   of section 1121(d) nor establishes formal criteria for an extension. The legislative history of section

                             11   1121 indicates, however, that it is intended to be a flexible standard to balance the competing interests

                             12   of a debtor and its creditors. See H.R. Rep. No. 95-595, at 231-32 (1978), reprinted in 1978

                             13   U.S.C.C.A.N. 5963 (noting that Congress intended to give Bankruptcy Courts great flexibility to
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14   protect a debtor’s interests by allowing a debtor unimpeded opportunity to negotiate settlement of
      767 Fifth Avenue




                             15   debts without interference from other parties in interest).

                             16          In exercising its broad discretion, the Bankruptcy Court may consider a variety of factors to

                             17   assess the totality of circumstances in each case. See In re Henry Mayo Newhall Mem'l Hosp., 282

                             18   B.R. 444, 452 (B.A.P. 9th Cir. 2002) (“The question [of § 1121(d) cause] is inherently fact-specific

                             19   and calls for a delicate exercise of judgment about which seasoned judges could differ.”); In re Borders

                             20   Grp., Inc., 460 B.R. 818, 821−22 (Bankr. S.D.N.Y. 2011) (“The determination of cause under section

                             21   1121(d) is a fact-specific inquiry and the court has broad discretion in extending or terminating

                             22   exclusivity.”); In re Adelphia Commc’ns Corp., 352 B.R. 578, 587 (Bankr. S.D.N.Y. 2006)

                             23   (identifying objective factors courts historically have considered in determining whether cause exists

                             24   to extend or terminate exclusivity); In re Dow Corning Corp., 208 B.R. 661, 664 (Bankr. E.D. Mich.

                             25   1997); In re Express One Int’l, Inc., 194 B.R. 98 (Bankr. E.D. Tex. 1996). Those factors include,

                             26   without limitation:
                                                         (i)     the size and complexity of the debtor’s case;
                             27

                             28



                              Case: 19-30088       Doc# 1797      Filed: 05/01/19     Entered: 05/01/19 18:23:37        Page 9 of
                                                                              17
                                                         (ii)     the necessity for sufficient time to permit the debtor to negotiate a
                              1                                   chapter 11 plan and prepare adequate information;
                              2
                                                         (iii)    the existence of good faith progress towards reorganization;
                              3
                                                         (iv)     the fact that the debtor is paying its bills as they become due;
                              4
                                                         (v)      whether the debtor has demonstrated reasonable prospects for
                              5                                   filing a viable plan;
                              6
                                                         (vi)     whether the debtor has made progress in negotiations with its
                              7                                   creditors;

                              8                          (vii)    the amount of time which has elapsed in the case;
                              9
                                                         (viii)   whether the debtor is seeking an extension of exclusivity in order to
                             10                                   pressure creditors to submit to the debtor’s reorganization demands;
                                                                  and
                             11
                                                         (ix)     whether an unresolved contingency exists.
                             12

                             13          In re New Meatco Provisions, LLC, No. 2:13-BK-22155-PC, 2014 WL 917335, at *3 (Bankr.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14   C.D. Cal. Mar. 10, 2014); In re Catholic Bishop of N. Alaska, No. F08-00110-DMD, 2009 WL
      767 Fifth Avenue




                             15   8412171, at *1 (Bankr. D. Alaska Sept. 11, 2009); Adelphia Commc’ns, 352 B.R. at 587 (noting that
                             16   the nine factors listed above are “objective factors which courts historically have considered in making
                             17   determinations of this character”); In re McLean Indus., Inc., 87 B.R. 830, 834 (Bankr. S.D.N.Y.
                             18   1987); accord In re Express One, 194 B.R. at 100 (identifying all of the nine factors as relevant in
                             19   determining whether cause exists to extend exclusivity); In re United Press Int’l, Inc., 60 B.R. 265,
                             20   269 (Bankr. D.C. 1986) (holding that debtor showed cause to extend exclusive period based upon
                             21   certain of the nine factors). The exercise of the Court’s discretion is not simply a check-off process,
                             22   but is based upon the totality of the circumstances. The above factors are not the exclusive bases for
                             23   the exercise of the Court’s discretion to extend the exclusive periods, nor must they all be satisfied.
                             24          Application of the identified standards to the indisputable facts of these Chapter 11 Cases
                             25   demonstrates that more than ample cause exists to grant the Debtors’ requested extensions of the
                             26   Exclusive Periods. The extensions are necessary and appropriate in order for the Debtors to have the
                             27   opportunity contemplated by the Bankruptcy Code to propose a chapter 11 plan and solicit acceptances
                             28   of such plan.


                              Case: 19-30088       Doc# 1797       Filed: 05/01/19      Entered: 05/01/19 18:23:37        Page 10
                                                                             of 17
                                     A. (i) The Debtors’ Chapter 11 Cases Are Large and Complex, (ii) There Has Not Been
                              1         Sufficient Time to Permit the Debtors to Initiate and Resolve Major Issues Critical to
                              2         the Chapter 11 Process, (iii) There Has Not Been Sufficient Time to Permit the Debtors
                                        to Negotiate and Prosecute a Chapter 11 Plan, and (iv) Considerable Good Faith
                              3         Progress Has Been Made to Achieve the Objectives of Chapter 11

                              4          It is well-established that the size and complexity of a debtor’s case alone may constitute cause

                              5   to extend the Exclusive Periods. The legislative history provides that “if an unusually large company

                              6   were to seek reorganization under chapter 11, the court would probably need to extend the time in

                              7   order to allow the debtor to reach an agreement.” H.R. Rep. No. 95-595, at 232 (1978), reprinted in

                              8   1978 U.S.C.C.A.N. 5963. Similarly, courts have recognized that “[t]he large size of a debtor and the

                              9   consequent difficulty in formulating a plan . . . for a huge debtor with a complex financial structure

                             10   are important factors which generally constitute cause for extending the exclusivity periods.” In re

                             11   Texaco Inc., 76 B.R. 322, 326 (Bankr. S.D.N.Y. 1987).

                             12          The size and complexity of, and legal issues involved in, these unprecedented Chapter 11 Cases

                             13   themselves warrant an extension of the Exclusive Periods as requested. As set forth above, these
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14   Chapter 11 Cases are among the largest chapter 11 filings in U.S. history. The Debtors employ
      767 Fifth Avenue




                             15   approximately 24,000 employees and operate one of the largest electricity and natural gas utilities in

                             16   the United States – servicing approximately 16 million customers throughout a 70,000-square-mile

                             17   service area in northern and central California. The Debtors own and operate approximately 136

                             18   generating facilities, nine (9) natural gas compressor stations, over 120,000 circuit miles of electric

                             19   transmission and distribution lines, and nearly 50,000 miles of natural gas transmission and

                             20   distribution pipelines.   The size and complexity of the Debtors’ businesses, assets, regulatory

                             21   framework, employee relationships, vendor relationships, and financing arrangements are self-

                             22   evident. Moreover, in addition to managing and operating a vast business enterprise, the Debtors must

                             23   address and resolve in the chapter 11 plan process, the potentially thousands of wildfire claims that

                             24   have already been asserted and will be asserted against them over the next several months.

                             25          During the initial stages of these Chapter 11 Cases, the Debtors’ resources have been devoted

                             26   to successfully assuring a smooth transition into chapter 11 and minimizing the business disruptions

                             27   normally attendant thereto, maintaining relationships with the Debtors’ business partners, and

                             28   establishing a collaborative and working relationship with the U.S. Trustee, the Committees, the



                              Case: 19-30088       Doc# 1797      Filed: 05/01/19     Entered: 05/01/19 18:23:37        Page 11
                                                                            of 17
                              1   CPUC, and the advisors to the Governor’s Office as well as with the Debtors’ other key economic

                              2   stakeholders, including the ad hoc committee of senior unsecured noteholders, the ad hoc group of

                              3   subrogation claimants, and the ad hoc committee of equity security holders. These efforts have been

                              4   successful in preserving and enhancing value for all parties in interest. Indeed, as a result of these

                              5   efforts, the Debtors have had no meaningful supply disruptions from their key energy suppliers and

                              6   thereby have avoided any threat to their ability to provide ongoing services to their customers.

                              7          Additionally, because of the size and complexity of the Debtors’ businesses and operations,

                              8   the Debtors received extensions of time to file their schedules of assets and liabilities and statements

                              9   of financial affairs (collectively, the “Schedules and Statements”), until March 14 and April 15,

                             10   2019, respectively [ECF No. 228]. The Debtors have now filed their Schedules and Statements but,

                             11   as a consequence of these extensions, the deferral of setting a bar date for filing claims, a necessary

                             12   prerequisite to the plan process, was required. Thousands of claims will be filed in these cases and

                             13   the Debtors are parties to more than 70,000 executory contracts and unexpired leases. Additionally,
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14   the Court is well familiar with the proceedings relating to FERC and the Debtors’ executory contracts,
      767 Fifth Avenue




                             15   another important element to the plan formulation and negotiation process.

                             16          During the first few months of these Chapter 11 Cases, the Debtors’ primary focus has been

                             17   on stabilizing their business, securing Court approval of $5.5 billion debtor-in-possession financing,

                             18   and obtaining certain relief with respect to their cash management system, employee compensation

                             19   and benefit programs, customer and public purpose programs, insurance and surety bond programs,

                             20   utility providers, taxes, certain safety and reliability suppliers, and lienholders, among others, and to

                             21   effectively implement the same. All of these efforts have enabled the Debtors to minimize the

                             22   disruptions often attendant to the commencement of a chapter 11 case.

                             23          In addition to the foregoing, during the initial stages of these Chapter 11 Cases, the Debtors:

                             24                      filed their Schedules and Statements and first monthly operating report;

                             25                      filed and obtained approval of a motion to continue performance under a settlement
                                                      with the Butte County District Attorney’s Office to fund an enhanced wildfire
                             26
                                                      prevention and communication program;
                             27

                             28



                              Case: 19-30088         Doc# 1797     Filed: 05/01/19     Entered: 05/01/19 18:23:37        Page 12
                                                                             of 17
                                                    filed and obtained approval of a motion to authorize the Utility to enter into
                              1
                                                     financial transactions with various counterparties to hedge the Utility’s exposure to
                              2                      price volatility in the markets for natural gas and electricity;

                              3                     filed and obtained approval of a motion to authorize the Debtors to sell, transfer,
                                                     lease, encumber, or otherwise deal with real property interests and to establish
                              4                      procedures relating thereto;
                              5
                                                    filed a motion and obtained approval of a 2019 short-term incentive plan for 10,000
                              6                      of the the Debtors’ non-insider employees and participated in related depositions
                                                     and discovery with the Committees and other parties in interest;
                              7
                                                    filed a motion seeking to establish a bar date and approving related procedures for
                              8
                                                     providing notice thereof to all known and unknown creditors, including the
                              9                      Debtors’ 16 million customers and any known and unknown wildfire claimants;

                             10                     established a constructive relationship with the U.S. Trustee, the Committees, and
                                                     the Debtors’ other key economic stakeholders, including their respective
                             11                      professionals, and implemented an extensive and continuing due diligence program
                                                     with such constituents. This encompassed the establishment and management of a
                             12
                                                     secure data site through a third-party service provider to facilitate addressing
                             13                      information requests of these parties so that the administration of these Chapter 11
Weil, Gotshal & Manges LLP




                                                     Cases can proceed on an appropriate schedule;
 New York, NY 10153-0119




                             14
      767 Fifth Avenue




                                                    prosecuted and defended several adversary proceedings, including actions (i) for a
                             15                      preliminary injunction enjoining the Federal Energy Regulatory Commission from
                             16                      interfering with the Utility’s ability to assume or reject its power purchase
                                                     agreements and (ii) to extend the automatic stay under section 362 of the
                             17                      Bankruptcy Code to certain non-debtor employees and other defendants;

                             18                     responded to numerous requests and motions to lift the automatic stay imposed
                                                     under section 362 of the Bankruptcy Code;
                             19

                             20                     responded to motions from certain creditors and public advocacy groups for the
                                                     appointment of additional official committees;
                             21
                                                    appeared at two sessions of the section 341 meeting of creditors;
                             22

                             23                     appeared before other Courts and regulatory tribunals, including the U.S. District
                                                     Court and the CPUC, regarding a number of issues and matters; and
                             24
                                                    responded to countless inquiries related to the administration of these cases,
                             25                      specific contract counterparty demands, and other matters related to ongoing
                             26                      operations and the administration of these Chapter 11 Cases.
                                         During this period, the Debtors also met with the advisors for each of the Committees, the
                             27
                                  CPUC, the ad hoc committee of equity security holders, the ad hoc group of subrogation claimants,
                             28



                              Case: 19-30088        Doc# 1797     Filed: 05/01/19     Entered: 05/01/19 18:23:37         Page 13
                                                                            of 17
                              1   and the ad hoc committee of senior unsecured noteholders to make formal presentations as to the

                              2   Debtors’ extensive business and operations.              Additionally, the Debtors have periodic

                              3   meetings/conference calls with the advisors to the Committees, regularly respond to numerous

                              4   diligence requests, and provide reporting as to a variety of matters on an ongoing basis. Further, the

                              5   Debtors and their professionals have met with the advisors to the Governor to address their inquiries

                              6   and to provide information relevant to the ongoing work of the Governor’s Task Force.

                              7          Further, PG&E Corp. recently announced the appointment of a new Chief Executive Officer

                              8   and President as well as the appointment of 11 new directors to its Board of Directors. These

                              9   individuals necessarily have to be brought up on the learning curve and will be instrumental to the

                             10   ongoing administration of these cases and the chapter 11 plan process.

                             11          The Debtors are administering these Chapter 11 Cases as expeditiously as possible, but, as is

                             12   clear, there are a number of issues that must be addressed before the Chapter 11 plan negotiation and

                             13   formulation process can take place in earnest. The fundamental issue being, quantifying the aggregate
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14   amount of the Debtors’ liability for the Northern California wildfire claims, made even more
      767 Fifth Avenue




                             15   challenging in view of the more recent Camp fire and the inability to date to obtain reliable information

                             16   on the scope, extent, and types of damages that may be asserted. Indeed, as stated, in view of the size

                             17   and complexity of these Chapter 11 Cases, the time is not even ripe for the filing of a plan.

                             18          Under the circumstances of these Chapter 11 Cases, the requested extensions of the Exclusive

                             19   Periods clearly are warranted and, in fact, necessary and appropriate to afford the Debtors the

                             20   opportunity to achieve the objectives of chapter 11 – a full and fair opportunity to negotiate with their

                             21   various stakeholders and propose a confirmable plan as contemplated by the Bankruptcy Code.

                             22      B. The Debtors Are Not Seeking to Use Exclusivity to
                                        Pressure Creditors to Submit to the Debtors’ Demands
                             23
                                         This is the Debtors’ first request for extensions of the Exclusive Periods. It is self-evident that
                             24
                                  the Debtors are not seeking these extensions to artificially delay the administration of these Chapter
                             25
                                  11 Cases or to hold creditors hostage to an unsatisfactory plan proposal. Simply put, there has not
                             26
                                  been a real opportunity for the Debtors to propose and file a plan during the short period of time since
                             27
                                  the Petition Date.
                             28



                              Case: 19-30088       Doc# 1797       Filed: 05/01/19     Entered: 05/01/19 18:23:37         Page 14
                                                                             of 17
                              1          The Debtors’ relationship with their key economic stakeholders, including the Committees and

                              2   their professionals, is constructive. These Chapter 11 Cases are still in the very early stage. The

                              3   request for extending the Exclusive Periods is not a negotiation tactic, but rather a reflection of the

                              4   fact that these cases are not nearly mature for the formulation, filing, and prosecution of a feasible

                              5   chapter 11 plan.

                              6      C. Important Contingencies Must Be Resolved by the Debtors

                              7          Courts have recognized the need to resolve important contingencies as justification for

                              8   extending the Exclusive Periods. See, e.g., Borders, 460 B.R. at 826; Adelphia Commc’ns, 352 B.R.

                              9   at 587. The Debtors have made considerable progress in the prosecution of the Chapter 11 Cases;

                             10   however, it is abundantly clear that additional time in which to propose and file a confirmable chapter

                             11   11 plan is necessary to allow the Debtors to address a number of key issues as previously stated,

                             12   including, among others, either consensually, or with the assistance of the Court, establishing the

                             13   Debtors’ aggregate liability for wildfire claims to be treated under a plan, and addressing and
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14   implementing any operational restructuring to be effected in the Chapter 11 process.
      767 Fifth Avenue




                             15          Moreover, the extensions of the Exclusive Periods as requested will not prejudice any party in

                             16   interest, but rather will afford the Debtors a realistic opportunity to propose a feasible and hopefully

                             17   consensual chapter 11 plan. Failure to extend the Exclusive Periods as requested herein would defeat

                             18   the very purpose of section 1121 of the Bankruptcy Code, i.e., to provide the Debtors with a

                             19   meaningful and reasonable opportunity to negotiate with their economic stakeholders and propose a

                             20   confirmable chapter 11 plan. Courts have previously held that the facilitation of a fair and equitable

                             21   resolution to a chapter 11 case is of paramount importance in determination whether to extend

                             22   exclusivity. See In re Henry Mayo Newhall Mem'l Hosp., 282 B.R. at 453 (“We also agree with

                             23   the Dow Corning court that a transcendent consideration is whether adjustment of exclusivity will

                             24   facilitate moving the case forward toward a fair and equitable resolution.”). Those circumstances

                             25   plainly exist here. Conversely, the termination of the Exclusive Periods and the threat of multiple

                             26   plans would lead to unnecessary adversarial situations, a potential crisis in confidence among the

                             27   Debtors’ customers, employees, business partners, and other economic stakeholders, and the attendant

                             28   deterioration in value of the Debtors’ business enterprise, to the detriment and prejudice of all parties



                              Case: 19-30088         Doc# 1797     Filed: 05/01/19     Entered: 05/01/19 18:23:37        Page 15
                                                                             of 17
                              1   in interest. Furthermore, such an action would jeopardize the primary objectives of these Chapter 11

                              2   Cases, namely, ensuring the safe and reliable provision of utility services to 16 million customers, and

                              3   facilitating a fair and reasonable resolution of all wildfire claims on an expedited basis. The Court

                              4   should not permit such a scenario to unfold.

                              5         D. The Debtors Are Making Required Postpetition Administrative Expense Payments As
                                           They Come Due and Have the Ability to Continue to Do So
                              6
                                           Courts considering an extension of exclusivity also may assess a debtor’s liquidity and ability
                              7
                                  to pay costs and expenses of administration. See Adelphia Commc’ns, 352 B.R. at 587; Texaco, 76
                              8
                                  B.R. at 322. Here, the Debtors have obtained a $5.5 billion DIP facility, are current on payment of
                              9
                                  their postpetition obligations, and have sufficient liquidity to pay their undisputed administrative
                             10
                                  expenses in the ordinary course. As such, the requested extension of the Exclusive Periods will not
                             11
                                  prejudice the legitimate interests of creditors or other parties in interest, and this factor weighs in favor
                             12
                                  of granting the relief requested.
                             13
Weil, Gotshal & Manges LLP




                                  V.       CONCLUSION
 New York, NY 10153-0119




                             14
                                           The Debtors have responded to the exigent demands of these Chapter 11 Cases and have
      767 Fifth Avenue




                             15
                                  worked diligently with the Committees and their other key economic stakeholders to advance the
                             16
                                  reorganization process. The Debtors should be afforded a full, fair, and reasonable opportunity to
                             17
                                  negotiate, propose, file, and solicit acceptances of a chapter 11 plan. This first requested extension of
                             18
                                  the Exclusive Periods is warranted and necessary to afford the Debtors a meaningful opportunity to
                             19
                                  pursue the chapter 11 reorganization process and build a consensus among their economic
                             20
                                  stakeholders, all as contemplated by chapter 11 of the Bankruptcy Code.
                             21
                                  VI.      NOTICE
                             22
                                           Notice of this Motion will be provided to (i) the Office of the U.S. Trustee for Region 17 (Attn:
                             23
                                  Andrew R. Vara, Esq. and Timothy Laffredi, Esq.); (ii) counsel to the Creditors Committee; (iii)
                             24
                                  counsel to Tort Claimants Committee; (iv) the Securities and Exchange Commission; (v) the Internal
                             25
                                  Revenue Service; (vi) the Office of the California Attorney General; (vii) the California Public
                             26
                                  Utilities Commission; (viii) the Nuclear Regulatory Commission; (ix) the Federal Energy Regulatory
                             27
                                  Commission; (x) the Office of the United States Attorney for the Northern District of California; (xi)
                             28



                              Case: 19-30088        Doc# 1797         Filed: 05/01/19    Entered: 05/01/19 18:23:37         Page 16
                                                                                of 17
                              1   counsel for the agent under the Debtors’ debtor in possession financing facility; and (xii) those persons

                              2   who have formally appeared in these Chapter 11 Cases and requested service pursuant to Bankruptcy

                              3   Rule 2002. The Debtors respectfully submit that no further notice is required.

                              4          No previous request for the relief sought herein has been made by the Debtors to this or any
                              5   other court.
                              6          WHEREFORE the Debtors respectfully request entry of an order granting (i) the relief
                              7   requested herein for cause shown and as being in the best interests of their estates, creditors,
                              8   shareholders, and all other parties interests, and (ii) such other and further relief as the Court may
                              9   deem just and appropriate.
                             10
                                  Dated: May 1, 2019
                             11                                            WEIL, GOTSHAL & MANGES LLP
                             12                                             KELLER & BENVENUTTI LLP
                             13
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14                                             /s/ Jane Kim
                                                                                        Jane Kim
      767 Fifth Avenue




                             15

                             16                                             Attorneys for Debtors and Debtors in Possession
                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28



                              Case: 19-30088       Doc# 1797       Filed: 05/01/19     Entered: 05/01/19 18:23:37        Page 17
                                                                             of 17
